UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1863



In Re: FRED W. ALLNUTT, SR.,

                                                              Debtor.



FRED   W.  ALLNUTT,   SR.,  a/k/a   Sovereign
Equipment Company, a/k/a Constitution Leasing
Association, d/b/a Allnutt Excavating, a/k/a
JFC Excavating, a/k/a Sovereign Equipment
Association,

                                              Plaintiff - Appellant,

          versus


MARK J. FRIEDMAN, Chapter 11 Trustee for the
Bankruptcy Estates of Fred W. Allnutt, Sr.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CA-99-641-WMN, BK-92-57401, AP-96-05598)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gregory Joseph Swain, GREGORY J. SWAIN, ATTORNEY AT LAW, CHARTERED,
Annapolis, Maryland, for Appellant. Mark J. Friedman, Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Fred W. Allnutt, Sr., appeals the district court’s order af-

firming the bankruptcy court’s orders closing his bankruptcy case,

authorizing the trustee to dispose of books and records that

Allnutt failed to retrieve, and denying his request to reopen the

bankruptcy estate.   Allnutt also challenges the district court’s

denial of his motion for reconsideration.    We have reviewed the

record and the opinions below and find no reversible error.    Ac-

cordingly, we affirm on the reasoning of the district court.    In

re: Allnutt, Nos. CA-99-641-WMN; BK-92-57401; AP-96-05598 (D. Md.

March 14 & May 25, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                 2